Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the term “optionally” in claim 13 makes it unclear what limitations Applicant is claiming.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson (US 4874008).
CLAIM 1:  Lawson discloses a rigid valve block body (10/32) for determining fluid flow direction at a subsea structure (col. 1, lines 5-14) as shown in part by Fig. 3 below:

    PNG
    media_image1.png
    604
    809
    media_image1.png
    Greyscale

The body comprises a first fluid inlet and a further fluid inlet at opposed sides of a rigid valve block body (flowlines 14; see Fig. 3).  A first fluid outlet of the valve block body and a further fluid outlet of the valve block body are disposed in a spaced apart relationship (36, 38; see Fig. 3).  A first V-shaped fluid communication passageway that comprises two passageway portions each extending within the valve block body from a first common root region proximate to the first fluid inlet (58/60; see Fig. 3); and a further V-shaped fluid communication passageway that comprises two further passageway portions each extending within the valve block body away from a further common root region proximate to the further fluid port (see Fig. 3, same setup on opposite side of body).  En end region of each passageway portion of the first V-shaped fluid communication passageway meets an end region of 
CLAIM 2:  Lawson discloses a respective selection valve chamber (52), in a fluid flow path in each passageway portion (Fig. 3), for a respective flow selection valve.
CLAIM 3:  Lawson discloses a still further fluid outlet in a base region of the valve block body (see Fig. 1 with additional outlets for things like the pigging loop).
CLAIM 4:  Lawson discloses the valve block body comprises at least one arm region, that each extend from a side of the block body, and that comprises an inlet passageway portion that extends through the arm region from an opening orifice on the respective side (see Fig. 3, body of module 12 acting as arm region).
CLAIM 7:  Lawson discloses the valve block body comprises at least one opening orifice on each respective side of the block body (see Fig. 3), each opening orifice comprising a respective fluid inlet of the valve block body (see Fig. 3).  A plurality of securing elements on the side around the opening orifice for securing to a respective inlet connection block that comprises an inlet passageway portion (i.e. studs 44).
CLAIM 9:  Lawson discloses the end regions of each passageway portion meet and open into corresponding end regions of other passageway portions at an exit chamber region in the valve block body and each exit chamber region is proximate to a respective fluid outlet (see Fig. 3).
CLAIM 10:  Lawson discloses the valve block body comprises two fluid inlets and two fluid outlets (see Fig. 3).
CLAIM 11:
CLAIM 12:  Lawson discloses the valve block body comprises six fluid inlets and four fluid outlets including two fluid outlets disposed at respective off-centre locations in a base region of the valve block body (see Figs. 1 and 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson.
Lawson discloses the elements of claim 1 as discussed above; further the language “optionally any bend in each flow path through the body is more than 120 and less than 170 inclined with respect to an incoming fluid flow path axis” is not required by the claim language but shown nonetheless (see Fig. 3).
Lawson fails to disclose wherein the valve block body is a forged metallic body.
Examiner takes official notice that forged metallic bodies are well known in the art as a material that can withstand the pressure associated with subsea work.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Lawson to be made of forged metal as described in the claim as the use of a known material that would predictable withstand the pressure associated with the required work.
Claims 5, 6, 8, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson in view of Ceccon De Azevedo et al. (US 20180187522).
CLAIMS 5 and 8:  Lawson discloses the elements of claims 4 and 7 as discussed above.
Lawson fails to disclose a respective isolation valve chamber, in a fluid flow path in each inlet passageway portion in each arm region, for a respective well isolation valve.
Azevedo discloses a subsea manifold.
Azevedo discloses isolation valves (5, 6) in the fluid flow path (Fig. 4) of the inlets that create chambers.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Lawson to include the isolation chambers and valves of Azevedo as Azevedo teaches the 
CLAIM 6: Lawson discloses the elements of claim 4 as discussed above.
Lawson fails to disclose a first intervention port and a further intervention port each extending from a respective opening orifice in an outer surface of the valve block body to a respective inlet passageway portion of a respective arm region via an intervention valve chamber, for a respective intervention valve.
Azevedo discloses isolation valves (5, 6) with input ports (Fig. 4) extending from the opening on the body to the passageway portion of the arm (see Figs. 4, 5).
CLAIM 14:  Lawson discloses a subsea structure for connecting a plurality of inlet fluid flow lines (14) to at least one outlet fluid flow line (36/38) comprising: the valve block body as claimed in claim 1 (see above).  A plurality of flow selection valves (52) each at least partially located in a respective selection valve chamber of the valve block body (Fig. 3).
Lawson fails to disclose a plurality of well isolation valves each at least partially in a respective isolation chamber of the valve block body.
Azevedo discloses isolation valves (5, 6) in the fluid flow path (Fig. 4) of the inlets that create chambers.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Lawson to include the isolation chambers and valves of Azevedo as Azevedo teaches the valves supply a pressure barrier to the system (paragraph 0045) and assist in controlling the flow withing (paragraph 0046).
CLAIM 15:  
Azevedo discloses comprising a respective isolation valve chamber, and an isolation valve at least partially in an isolation valve chamber (see Figs. 4 and 5 placing valves in the inlet passageway).
CLAIM 16:  Lawson discloses wherein the subsea structure is a subsea manifold (see Abstract).
CLAIM 17:  Lawson discloses a plurality of headers (104) external to the valve block body and in selective fluid communication with the first and further fluid outlets (see Fig. 8).
CLAIMS 18-20:  These methods are inherent to the above structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679